EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Change claim 25, line 19 “mutually adjacent form in the first path second” to –mutually adjacent form in the first path section—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or teach a feeding device for male chickens specifically requiring wherein the inner edge of the conveyor runs in mutually adjacent form in the first path section and the second path section and the first deflecting element lies against the inner edge of the conveyor, along with the other limitations of the claim.
Woock (US 3250250 A) and Pittard (US 3433205 A) both disclose a similar device for conveying poultry feed comprising a guide device for guiding a conveyor along a predetermined path; wherein an inner edge of the conveyor lies against the first deflecting element. Both Woock and Pittard fail to disclose wherein an inner edge of the conveyor runs in a mutually adjacent form within the first and second path sections and the first deflecting element lies against an inner edge of the conveyor in this 
Smallegan (US 2581725 A) discloses a compact poultry feed conveyance system wherein the first and second path sections, which run opposed to one another, run in a mutually adjacent form to a first deflector deflecting the conveyor by 180°. However, the device of Smallegan is only flat for most of its conveying length. A U-shaped trough turns the conveyor just before it reaches the first deflecting element. Therefore, a first deflecting element does not lie against an inner edge of the conveyor.
Turning of the conveyor before reaching a first deflecting element would destroy the intended use of the claimed structure, as the conveyor then contacts an additional deflecting element. According to the instant disclosure this relationship is critical to the claimed invention as it brings about a friction free and low resistance deflection of the conveyor.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644        

/MONICA L BARLOW/Primary Examiner, Art Unit 3644